Exhibit 10.2 EXECUTION VERSION NON-COMPETITION AGREEMENT This Non-Competition Agreement dated March 31, 2008 (the "Non-Competition Agreement"), is by and among Rick’s Cabaret International, Inc., Texas corporation, (“Rick’s”),Vincent Piazza (the “Seller” or “Piazza”) and the Piazza Family Limited Partnership (the “Piazza Family Partnership”). W I T N E S S E T H: WHEREAS, Seller is the owner of 100% of the outstanding shares of common stock of The End Zone, Inc., a Pennsylvania corporation (the “Company”) which owns and operates an adult entertainment cabaret known as Crazy Horse Too Cabaret (the “Club”) located at 2908 South Columbus Blvd., Philadelphia, PA 19148 (the “Real Property”); and WHEREAS, the parties entered into a Second Amendment to Purchase Agreement dated January 29, 2008, between Piazza, TEZ Real Estate, LP, a Pennsylvania limited partnership (the “Partnership”), TEZ Management, LLC, a Pennsylvania limited liability company (the “General Partner”), the Company, the Piazza Family Partnership, RCI Entertainment (Philadelphia), Inc., a Pennsylvania corporation (“RCI (Philadelphia)”), Rick’s and RCI Holdings, Inc., a Texas corporation (“RCI”), as amended by the Third Amendment to Partnership Agreement (the “Purchase Agreement”); and WHEREAS, pursuant to the terms of the Purchase Agreement, at the time of Closing (as defined in the Purchase Agreement ), Piazza or the Piazza Family Partnership (the “Partnership Seller”) shall own (a) 100% of the issued and outstanding partnership interest in the Partnership and (b) 100% of the issued and outstanding membership interest in the General Partner; and WHEREAS, pursuant to the terms and condition of the Purchase Agreement, the Seller has agreed to sell to RCI (Philadelphia) 100% of his ownership interest in the Company (the “Acquisition”); and WHEREAS, as part of the Acquisition, RCI, a subsidiary of Rick’s, shall acquire from the Partnership Seller 51% of the ownership interest of the Partnership (the “Limited Partnership Interest”) and 51% of the ownership interest of the General Partner (the “Membership Interest”); and WHEREAS, the sale by Seller of his 51% ownership interest in the Company and the sale by the Partnership Seller of his or its 51% Limited Partnership Interest and 51% Membership Interest to RCI are hereinafter collectively referred to as the “Transaction”; and WHEREAS, the Seller and the Piazza Family Partnership will benefit from the Transaction; and WHEREAS, in connection with the Transaction, Rick’s and RCI, have agreed to pay Seller and the Partnership Seller cash and certain other consideration, as more fully described in the Purchase Agreement; and WHEREAS, Rick’s and RCI require that the Seller and the Piazza Family Partnership enter into this Non-Competition Agreement as a condition to Rick’s and RCI entering into the Transaction; and WHEREAS, the Seller and the Piazza Family Partnership agree to enter into this Non-Competition Agreement in consideration of acts on the part of Rick’s, RCI (Philadelphia) and RCIas contemplated by the Transaction; and NOW, THEREFORE, in consideration of the premises, the closing of the Transaction and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
